Citation Nr: 0940127	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1995 to August 
1995 and from August 2003 to November 2006.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on June 9, 2009, in Phoenix, Arizona, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 20 percent disability 
evaluation for a spine disability; a 10 percent disability 
evaluation for a right ankle disability; and, a 10 percent 
disability evaluation for a right arm disability.

3.  The Veteran's service-connected disabilities do not 
prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes, and interests; and, 
as the effects of an employability impairment have been 
overcome, he does not have an employment handicap.



CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits pursuant to Chapter 31 of Title 38, 
United States Code, have not been met. 38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.51 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the notice and duty to assist 
provisions are relevant to Chapter 51 of Title 38 of the 
United States Code, and do not apply in vocational 
rehabilitation benefits which are governed by Chapter 31. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact 
that such law is not controlling in these matters, the Board 
has reviewed the case for purposes of ascertaining that the 
appellant has had a fair opportunity to present arguments and 
evidence in support of his claim.

A letter was sent to the Veteran in February 2007 informing 
him that he had been scheduled for a mandatory orientation 
later that month.  It was noted that the goals of such an 
orientation were to introduce him to the benefits and 
services available to veterans who qualify for the vocational 
rehabilitation program and to inform him, if possible, if he 
qualified for such services.  The Veteran did attend the 
scheduled orientation, and he signed a form acknowledging the 
Vocational Rehabilitation and Employment mission and goals 
and what was necessary to qualify for the program.  Service 
options and the types of services offered were also 
discussed.  In addition, the Veteran was notified that he 
would be working with a case manager and that he must 
complete a comprehensive vocational evaluation.  

The Veteran was also provided a copy of the decision denying 
his claim as well as a statement of the case (SOC), which 
contained the pertinent law and regulations and discussed the 
evidence considered and the reason why his claim was denied.  

The Board notes that the relevant and probative evidence 
consists of evidence regarding the Veteran's entitlement to 
for vocational rehabilitation benefits.  That evidence, 
including a vocational assessment and numerous lay 
statements, is associated with the claims file.  He was also 
provided the opportunity to testify at a hearing before the 
Board.  Moreover, the Veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review. 

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal has been obtained.  Every possible avenue of 
assistance has been explored, and the Veteran has had ample 
notice of what might be required or helpful to establish his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Simply put, the record is complete regarding the claim for 
entitlement to vocational rehabilitation benefits, and that 
matter is ready for appellate review.  


Law and Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment. 38 
U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2008).

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap. 38 U.S.C.A. § 3102 (West 2002); 38 
C.F.R. § 21.40 (2008).

An employment handicap is 'an impairment, resulting in 
substantial part from a [service-connected disability rated 
at 20 percent or more], of a veteran's ability to prepare 
for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes, and interests." 38 U.S.C.A. 
§ 3101(1) (West 2002).

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) the 
individual has a vocational impairment; (b) the effects of 
the employability impairment have not been overcome; and (c) 
service- connected disabilities must contribute in 
substantial part to the overall vocational impairment. 38 
C.F.R. § 21.51 (2008).

Vocational impairment is an impairment of the ability to 
prepare for, obtain, or keep employment in an occupation 
consistent with an individual's abilities, aptitudes, and 
interests. 38 C.F.R. § 21.51(a) (2008).  The effects of a 
vocational impairment are overcome through employment in, or 
qualifying for employment in, an occupation consistent with 
the individual's abilities, aptitudes, or interests. 38 
C.F.R. § 21.51(b) (2008).  Service-connected disabilities 
must have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment, but 
need not be the sole or primary cause of the employment 
handicap. 38 C.F.R. § 21.51(c)(1) (2008).

When determining the individual's overall vocational 
impairment, the counseling psychologist or vocational 
rehabilitation counselor will consider the factors identified 
in 38 C.F.R. § 21.50(c). 38 C.F.R. § 21.51(c)(2) (2008).

The factors of 38 C.F.R. § 21.50(c) (2008) consist of the 
following: (1) the handicapping effects of the individual's 
service-connected and nonservice-connected disabilities on 
employability and on independence in daily living; (2) the 
individual's physical and mental capabilities that may affect 
employability and ability to function independently in daily 
living activities in family and community; (3) the impact of 
the individual's identified vocational impairments on the 
individual's ability to prepare for, obtain, and keep 
suitable employment; (4) the individual's abilities, 
aptitudes, and interests; (5) the individual's personal 
history and current circumstances (including educational and 
training achievements, employment record, developmental and 
related vocationally significant factors, and family and 
community adjustment); and (6) other factors that may affect 
the individual's employability.

The regulations pertaining to initial evaluations of 
individuals who apply for vocational rehabilitation and 
employment benefits were revised effective April 25, 2007. 
See 72 Fed. Reg. 14,041- 43 (Mar. 26, 2007). T his was 
accomplished because the United States Court of Appeals for 
Veterans Claims (Court) in Davenport v. Brown, 7 Vet. App. 
476 (1995), invalidated, in part, the provision of 38 C.F.R. 
§ 21.51.  The Court specifically struck down the provisions 
of 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii), and (f)(2), 
which required a causal nexus between a veteran's service-
connected disability and his employment handicap, utilizing 
such language as the service-connected disability must 
"materially contribute" to the impairment to employment.  
The Court in Davenport held that consideration must be given 
to all of a veteran's disabilities, both service-connected 
and nonservice- connected, in making a determination as to 
whether an employment handicap exists.

Subsequent to the Davenport decision, however, Congress 
enacted the Veterans' Benefits Improvements Act of 1996, Pub. 
L. No. 104-275, § 101, 110 Stat. 3323 (Oct. 9, 1996), which 
in part redefined the term "employment handicap."  The 
statute essentially reestablished the requirement that a 
veteran's service-connected disabilities must contribute "in 
substantial part" to the employment handicap, with respect 
to applications received on or after the date of enactment in 
order to be entitled to Chapter 31 benefits.  Legislative 
history indicates that the current pertinent regulations, as 
cited above, were promulgated with the intent to reflect the 
statutory language, but that they are essentially 
nonsubstantive changes.  For example, the phrase "resulting 
in substantial part" in the statutory definition of 
"employment handicap" has the same meaning that "material 
contribution" had in the old regulation of 38 C.F.R. § 
21.51(c)(2) (2006). See 71 Fed. Reg. 50,872-73 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to vocational rehabilitation 
benefit6s.  He is currently assigned a 20 percent disability 
evaluation for a spine disability; a 10 percent disability 
evaluation for a right ankle disability; and, a 10 percent 
disability evaluation for a right arm disability.  His 
combined evaluation is 40 percent.  As such, he has service-
connected disabilities evaluated as more than 20 percent 
disabling, and thus, meets the criteria for establishing 
basic entitlement to vocational rehabilitation training 
because. See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  However, 
to establish basic entitlement to vocational rehabilitation 
the Veteran must also show the need for vocational 
rehabilitation due to an employment handicap. See 38 U.S.C.A. 
§ 3102(1)(B); 38 C.F.R. § 21.40(b). 

The evidence reasonably shows both that the Veteran has a 
vocational impairment and that his service-connected 
disabilities contribute substantially to such impairment.  In 
this regard, his service-connected spine, right ankle, and 
right arm disabilities appear to interfere with his physical 
abilities, such as lifting objects, climbing, running, 
jumping, standing and walking for prolonged periods, bending, 
and kneeling.  Consequently, two of the three criteria for 
establishing an employment handicap are met. See 38 C.F.R. § 
21.51(a),(c).

Nevertheless, to establish that he has an "employment 
handicap," the Veteran must also show that he meets the 
third criterion, that is, that the effects of his vocational 
impairment have not been overcome. 38 C.F.R. § 21.51(b).  
Based on the evidence of record, the Board finds that this 
criterion is not met.  

During an April 2007 Vocational Assessment, it was noted that 
the Veteran was currently enrolled in a Ph.D. program in 
justice and social inquiry and that he wanted to use 
vocational rehabilitation benefits for financial assistance 
in supporting his family while he was in graduate school.   
He had previously graduated with a bachelor's degree with 
honors in criminology and psychology in 1999, and he earned a 
master's degree with distinction and university honors in 
criminal justice in 2003.  

The Veteran worked as a bilingual case manager for auto 
accident insurance claims from June 2000 to October 2000 
during which time he earned $2000 monthly.  It was noted that 
he had reported leaving that job because he had a three-hour 
commute, the work was intellectually challenging, and it was 
stressful.  

From January 2001 to August 2001, the Veteran worked in 
security, safety, and fire prevention for a home improvement 
store earning $1600 per month.  In particular, he 
investigated theft and was responsible for training employees 
in safety and loss prevention.  He eventually left that job 
to attend graduate school in another city.

From August 2001 to May 2003, the Veteran worked as a 
research assistant and teaching assistant at a university 
earning $750 per month.  He left that job upon graduation and 
completion of his contract.  

The Veteran prepared for Army Officer Candidate School from 
May 2003 to August 2003.  Following his second period of 
service, he was a homemaker from November 2006 to January 
2007 while waiting for graduate school to begin.  

The Veteran is now working as a teaching assistant while in 
graduate school and earns approximately $1250 per month.  He 
also receives VA disability compensation.  

The Veteran has expressed an interest in working either as a 
professor or administrator at a university, as a Foreign 
Service Officer, as an intelligence analyst, or as a research 
analyst for a non-profit organization.  He also told the 
Vocational Assessment counselor that he did not take 
prescription medications because he wanted to obtain a top 
secret security clearance and avoided seeing a doctor for 
fear that he would appear unfit for Federal duty.

The April 2007 Vocational Assessment counselor evaluated the 
Veteran's needs, which were primarily financial in nature.  
She indicated that he could not be in the military or be a 
special agent, but stated that he could assist justice from 
an analytical or administrative position.  The Veteran told 
her that he needed a doctoral degree in justice in order to 
be employed beyond the levels in which some physical 
endurance and stamina are required, such as teaching in 
police academies or being a probation officer or Federal 
agent.  He also felt that his nonservice-connected high blood 
pressure and anxiety prevented his return to being an 
insurance adjustor, and he believed that he could not teach 
at a community college with full benefits, job security, and 
a dignified salary because few of them employ full-time 
staff.  

The April 2007 counselor indicated that the Veteran's next 
step was to research all of the careers that he could 
conceive of that could be done with a master's degree in 
criminal justice and present the physical demands that 
accompany each of them.  To date, however, it does not appear 
that he has provided such information in detail.  Instead, he 
has made some general assertions regarding lower level 
positions.

In a May 2007 employment handicap worksheet, the Veteran's 
case manager determined that his impairments and functional 
limitations prevented him from lifting, carrying, pushing, 
pulling, prolonged standing and walking, reaching overhead, 
and balancing.  Such impairments were attributed to his 
service-connected disabilities.  It was also noted that he 
had a bachelor's degree and a master's degree in the in the 
subjects of psychology, criminology, and criminal justice and 
that his employment was consistent with his demonstrated 
abilities, aptitudes, and interests and that his employment 
did not aggravate his disabilities.  The case manager 
subsequently determined that the Veteran had overcome the 
impairments to employment.  

A May 2007 counseling record explained that the Veteran had 
overcome the vocational impairment through qualification for 
suitable employment.  He had obtained both a bachelor's 
degree in psychology and criminal justice and a master's 
degree in criminal justice.  He had also reported making good 
progress in his doctoral studies.  Based on the Veteran's 
level of educational achievement and a review of his military 
and post-military work experience, he did not appear to have 
any substantial gaps in his work history or educational 
pursuits.  In fact, he had entered into his academic program 
shortly following his separation from service, and there did 
not appear to be any vocational adjustment problems or 
challenges related to his disabilities or other factors that 
would impact his employability.  It was further noted that 
has been employed as a graduate assistant, which is standard 
work for a doctoral student.  As such, it was determined that 
the Veteran had overcome the vocational impairment through 
qualification for suitable employment and did not have an 
employment handicap.  

The Board finds that the evidence of record does not show 
that the Veteran's service-connected disabilities are 
preventing him from pursuing and completing his educational 
goals or performing his current employment as a graduate 
assistant.  In addition, his education and previous work 
experience should qualify him for various occupations that 
would be compatible with the limitations imposed by his 
service-connected disabilities.  Indeed, other than his own 
statements and assertions, there is no evidence showing that 
the Veteran could not obtain or maintain sedentary employment 
without a doctoral degree in the criminal justice field.

The Board does observe the numerous lay statements submitted 
in support of the Veteran's claim indicating that a doctoral 
degree is a basic requirement for tenure-track academic 
positions and that bachelor's and master's degrees are not 
sufficient for a career in academia as a tenure-track 
professor or as a permanent top-level researcher.  However, 
none of these lay statements indicated that the Veteran would 
be unable to obtain a lower level position with his 
bachelor's and master's degrees that was compatible with his 
physical limitations.  Instead, they merely stated that a 
doctoral degree was necessary if he wanted to become a 
tenured professor or a top-level researcher.  While it may be 
true that a doctoral degree would be more satisfying and 
could possibly provide greater job opportunities, the overall 
record does not suggest that such a degree was needed to 
obtain an entry level position suitable for the appellant.

Although the Chapter 31 provisions of suitable employment are 
subjective, the Board finds that these provisions do not 
require VA to provide unlimited training for the mere purpose 
of allowing the appellant to have more employment 
opportunities.  The appellant voluntarily chose to cease 
employment as a bilingual case manager in the insurance 
industry as well as his work in security, safety, and fire 
prevention.  The evidence does not show, nor does the Veteran 
contend, that he left those positions due to an employment 
handicap, such as his physical limitations.  Instead, he 
chose to train for advancement and not because he was unable 
to obtain an entry-level position in an occupation consistent 
with his education, training, employment history, abilities, 
aptitudes, and interests.  As such, he did not pursue 
suitable employment for reasons within his control, and 
therefore, he does not have an "employment handicap." 

The Board also notes the Veteran's contention that he has 
lost three jobs due to budget cuts.  However, the fact that 
the Veteran has been laid off due to the financial 
constraints of an employer does not mean that he has an 
employment handicap.  Indeed, the Veteran did not indicate 
that he lost his jobs because of his physical limitations.  

It is noted that this appeal originated prior to the 
regulation amendments effective in 2007.  Whether the old 
version of the regulations that have not been invalidated by 
the Court, or the revised version of the regulations are 
applied, the claim must still be denied under the Court's 
holding in Davenport, as no employment handicap was found and 
the Veteran's counselor noted that he has overcome his 
impairment to employability through prior work experience, 
education, and current employment.  The counselor concluded 
that an employment handicap could not be justified under 38 
C.F.R. § 21.51.  While several provisions under 38 C.F.R. § 
21.51 were struck down by the Court in Davenport, a part of 
the old regulation that was not struck down by the Court is 
38 C.F.R. § 21.51(f)(2)(iii), which stated that an employment 
handicap does not exist when the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Thus, to the extent that the counselor's 
decision is based on 38 C.F.R. § 21.51(f)(2)(iii), it may not 
be said that his finding of no employment handicap is rooted 
in an invalidated regulation.

Regarding Chapter 31 vocational rehabilitation benefits, 
"the Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Such 
determinations are only set aside in cases found to be 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law. Kandik v. Brown, 9 Vet. App. 434, 
438 (1996).  Upon review of the entire evidentiary record, 
the Board finds that the evidence discussed above leads to a 
conclusion that the Veteran has indeed overcome the effects 
of his vocational impairment and that an employment handicap 
is not shown.  Accordingly, the legal criteria for 
establishing basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, have not been met.

In reaching this determination, the Board is cognizant of the 
Veteran's desire to attain a doctoral degree.  The Board 
notes, however, that the purpose of Chapter 31, Title 38, 
United States Code, is to provide for all services and 
assistance necessary to enable eligible Veterans to achieve 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment. See 38 U.S.C.A. § 3100 (West 2002).  In 
this regard, the Veteran has independence in daily living and 
is capable of obtaining and maintaining suitable employment, 
and indeed, is doing so.

The Board has also considered the applicability of the 
benefit-of- the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
Veteran's favor.  Therefore, because the preponderance of the 
evidence is against the Veteran's claim, the claim must be 
denied.

The Board empathizes with the appellant's financial 
difficulties; however, there is no basis upon which to award 
vocational rehabilitation benefits.  The Board is bound in 
its decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws. See 38 U.S.C.A. § 7104(c). See generally Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").  Accordingly, the Board concludes 
that the appellant is not entitled to vocational 
rehabilitation benefits.   


ORDER

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


